AMERICAN LEATHER PRODUCTS CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.American Leather Prods. Co. v. CommissionerDocket No. 10619.United States Board of Tax Appeals7 B.T.A. 1043; 1927 BTA LEXIS 3045; August 8, 1927, Promulgated *3045 A. S. Lisenby, Esq., for the respondent.  SMITH *1043  SMITH: This is a proceeding for the redetermination of a deficiency in income and profits tax for the calendar year 1920 in an amount less than $10,000.  All issues have been withdrawn except that with respect to the correctness of the Commissioner's action in reducing petitioner's invested capital for 1920 by reason of accruing a tentative tax for the year 1920 pro rata throughout the year.  This reduced the amount available for dividends on March 15, 1920, by an amount alleged to be $1,873.43.  The answer of the Commissioner admits that the Commissioner did not adjust the petitioner's invested capital in accordance with the decision of the Board in . The deficiency should be redetermined in accordance with the rule laid down in that appeal.  Judgment will be entered on 15 days' notice, under Rule 50.Considered by LITTLETON.